Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Cherskov on May 21, 2021.

The application has been amended as follows: 
In the specification:
Page 9, line 1 of paragraph [44], after “molten uranium”, insert --nickel alloy--.

In the claims:

Cancel non-elected claims 1-8, 17-18, 20.

10.    (Currently Amended) A method for producing an actinide metal halide, the method comprising:
a)    establishing a molten salt bath;
an actinide metal of the metal halide in a crucible;
c)    submerging the crucible containing the liquid alloy in the molten salt bath;
d) contacting the liquid alloy with halogen in a first reaction to form a first metal halide that dissolves in the molten salt bath, wherein the metal is more electropositive than the halogen;
e) removing unreacted liquid alloy from the molten salt bath by removing the crucible from the molten salt bath; and 
f) contacting the first metal halide with halogen in the molten salt bath to initiate a second reaction between the halogen and the metal halide to form a second metal halide.
11.    (Previously presented) The method of claim 10 wherein the molten salt bath generated in the establishing step is comprised of alkali and alkaline earth salts comprising alkali and alkaline earth fluorides, chlorides, bromides, iodides or combinations thereof.
12.    (Currently amended) The method of claim 10 wherein after the contacting the alloy with halogen step the molten salt bath contains halide of actinide elements selected from the group consisting of Th, U, Np, Pu, Am, Cm, and combinations thereof.

14.    (Currently amended) The method of claim 10, wherein the liquid alloy further comprises an element selected from group consisting of cobalt, iron, nickel, bismuth, gallium, aluminum, cadmium and combinations thereof.
15.    (Previously presented) The method of claim 10, wherein a surface of liquid alloy is formed beneath a surface of the molten salt bath and the halogen gas is injected under the surface of the surface of the liquid alloy.
16.    (Original) The method of claim 10, wherein the second metal halide is part of a eutectic mixture and the second metal halide is removed from the molten salt bath.
21.    (Currently Amended) The method of claim 10 wherein the alloy containing [[a]] the actinide metal of the metal halide is generated before the crucible is submerged into the molten salt bath.
22.    (Previously presented) The method of claim 10 wherein the first reaction is a direct reaction between the liquid alloy and halogen.
23.    (Previously presented) The method of claim 10 wherein the contacting the alloy with halogen in a first reaction step further comprises providing additional metal to the crucible to allow for continuous operation.

the prior art does not disclose or suggest a process for producing an actinide metal halide by using a molten salt, a halogen and a liquid alloy containing an actinide metal to first form a first metal halide and then to further react the first metal halide with the halogen to form a second metal halide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 22, 2021